 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                              EASTERN DISTRICT OF CALIFORNIA
 7

 8   VICTOR M. SIENZE,                                    CASE NO. 1:17-CV-0736 AWI SAB
 9                          Plaintiff                     ORDER RE: OBJECTIONS TO
                                                          EXHIBIT BINDERS
10                  v.
11   SHERIFF’S DEPUTY MATTHEW J.
     KUTZ and SHERIFF’S SERGEANT
12   DANIEL N. KERBER,
                                                          (Docs. 113 and 121)
13                          Defendants
14

15          In this case, both sides have objected to the other’s preparation of trial exhibit binders. See
16   Docs. 113 and 121. The Pretrial Order required the parties to meet to pre-mark and examine each
17   other’s exhibits by February 6, 2019. Doc. 72, 20:9-13. The parties met on February 5, 2019. The
18   parties were unable to come to a mutually agreeable way to mark their exhibits. Each side then
19   submitted their own exhibit binders. While Defendants were not provided a copy of Plaintiff’s
20   exhibit binder, Defendants were able to review the binder a few days before trial. Each side has
21   had an opportunity to object to the other’s exhibits before the presentation of evidence in this case.
22   All issues with the exhibit binders have been resolved and no sanctions are necessary.
23
     IT IS SO ORDERED.
24

25   Dated: March 28, 2019
                                                  SENIOR DISTRICT JUDGE
26
27

28
